DETAILED ACTION
This Office Action is in response to the RCE filed on 05/05/2022 and the Supplemental amendment filed on 07/26/2022.
The Supplemental amendment filed on 07/26/2022 is hereby ENTERED.
Claims 1-3, 6-12, 15-17, 19-24, 26 are pending in the case.  Claims 1, 10 and 19 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 and 07/26/2022 have been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,863,002 and 7,882,447 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 6-12, 15-17, 19-24, 26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 10 and 19 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Neal et al. (US 2003/0149706 A1) discloses a method, a system for identifying a base item, identifying a part number for the base item, breaking the part number into sections, each section corresponding to an attribute of the base item, and determining which of the part number sections relate to configurable attributes of the base item. The embodiment further includes listing a plurality of selectable part number section values for the configurable attributes, listing descriptive information for each of the selectable part number section values, linking the descriptive information to the corresponding selectable part number section value, generating a part number formula to define the configurable sections and associate configurable sections to the corresponding list of values, and generating a description formula to define a configurable description and associate descriptive information with corresponding configurable selectable part number values. The embodiment further includes adding the base item part number, values list, descriptive information list, part number formula and description formula to an electronic catalog.
Hooper et al. (US 2005/0044066 A1) discloses a method and system for organizing digital images in an automatic and transparent way, without requiring manual work on the part of a user. The present invention uses dates of images for automatic storage and retrieval, so that a user can access his images according to their dates. In fact, this approach resembles the way people often save film-based photographs in shoe boxes, according to chronological events such as "Birthday Party 1968", "Wedding 1978" and "Summer Vacation "1988". Capture devices generally write a digital date and time stamp within image files. The present invention uses this information automatically without requiring manual entry by a user. 

However, Neal et al. and Hooper et al. fail to clearly teach or fairly suggest the combination of following limitations: 
presenting at least a portion of the first set of data items in an item display area and concurrently presenting a first set of browsing options in a browsing options area on a display of a device, wherein the first set of browsing options is presented dependent on a first numerical quantity of data items in the first set of data items, and wherein the first set of browsing options includes one or more options for filtering the first set of data items; 
in response to a selection of the one or more options for filtering the first set of data items, presenting at least a portion of the second set of data items in the item display area and presenting a second set of browsing options in the browsing options area in the display, wherein the second set of browsing options is presented dependent on a second numerical quantity of data items in the second set of data items, wherein the second set of browsing options is different than the first set of browsing options, and wherein at least one browsing option of the second set of browsing options identifies the third set of data items; and 
in response to a selection of the at least one browsing option, presenting the third set of data items on the display, wherein the second numerical quantity of data items in the second set of data items is less than the first numerical quantity of data items in the first set of data items, and wherein a third numerical quantity of data items in the third set of data items is less than the second numerical quantity of data items in the second set of data items, wherein one or more browsing options of the first set of browsing options are presented or not presented dependent on whether the first numerical quantity of data items in the first set of data items meets a threshold numerical quantity.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179